Order entered June 12, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00573-CV

   NORDSTROM INC., THOMAS ZAROBAN, JR., AND LAUREN GALE, Appellants

                                                 V.

GOLPAR SIAMAK, INDIVIDUALLY AND AS INDEPENDENT ADMINISTRATOR OF
            THE ESTATE OF PARNAZ M. CHEKINI, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-19-00690-D

                                             ORDER
       This is an accelerated appeal. The record has been filed and appellants’ opening brief is

due no later than June 18, 2019. Before the Court is appellants’ June 11, 2019 unopposed

motion for a sixty-day extension of time to file their brief. Appellants seek the extension, in part,

because the parties have agreed to participate in mediation on June 27, 2019.

       We GRANT the motion to the extent we ORDER appellants to file either a status report

or motion to dismiss the appeal no later than July 8, 2019.


                                                       /s/    KEN MOLBERG
                                                              JUSTICE